Citation Nr: 0116694	
Decision Date: 06/20/01    Archive Date: 06/26/01	

DOCKET NO.  00-10 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Chloracne as a result 
of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran retired in August 1977 after more than 20 years 
of active service.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

A June 2000 statement reflects that the veteran reported that 
he had seen a Dr. Haynes who thought his skin disease might 
be related to Agent Orange, but said that she had never 
treated a patient who had contact with Agent Orange and did 
not know any of the signs of this disease.  In August 2000 
the veteran was requested to provide a release so that 
records from this physician could be obtained.  The veteran 
did not respond to this request. 

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied..

2.  The RO should contact the veteran and 
his representative and request that they 
provide the names and addresses of all 
health care providers, VA and private, 
who have treated the veteran for any skin 
disorder since service.  After obtaining 
any necessary release the RO should 
contact all identified health care 
providers and request copies of all 
records relating to treatment of the 
veteran's skin that are not currently of 
record.

3.  Then the veteran should be afforded a 
VA dermatology examination to determine 
the existence and etiology of any 
currently manifested Chloracne.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  All necessary tests and 
studies should be accomplished and all 
clinical manifestations reported in 
detail.  The examiner should offer an 
opinion as to whether it is as least as 
likely as not that the veteran currently 
has Chloracne and, if so, when it first 
existed and whether it is at least as 
likely as not that it is related to the 
veteran's active service.  A complete 
rationale for all opinions should be 
given.  

4.  Then, after ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
issue on appeal.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





